
	

113 HR 434 IH: Permanent Internet Tax Freedom Act
U.S. House of Representatives
2013-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 434
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2013
			Mr. Chabot introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To make the moratorium on Internet access taxes and
		  multiple and discriminatory taxes on electronic commerce
		  permanent.
	
	
		1.Short titleThis Act may be cited as the
			 Permanent Internet Tax Freedom
			 Act.
		2.Permanent
			 moratorium on Internet access taxes and multiple and discriminatory taxes on
			 electronic commerce
			(a)In
			 GeneralSection 1101(a) of the Internet Tax Freedom Act (47
			 U.S.C. 151 note) is amended by striking taxes during the period
			 beginning November 1, 2003, and ending November 1, 2014: and inserting
			 taxes:.
			(b)Effective
			 DateThe amendment made by this section shall apply to taxes
			 imposed after the date of the enactment of this Act.
			
